734 N.W.2d 213 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antonio Vallin BRIDGES, Defendant-Appellant.
Docket No. 133489. COA No. 275168.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the March 15, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for appointment of counsel.